UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7316


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHANTAVIUS DAVONE JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:18-cr-00483-HMH-1)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shantavius Davone Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shantavius Davone Johnson seeks to appeal the district court’s denial of his motion

for appointment of counsel to file a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Johnson seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987). Accordingly, we deny as

unnecessary Johnson’s motion for judicial notice, and we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2